DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	The amendments filed on December 15, 2021 have been entered. Accordingly, claims 18-19 are canceled, and claims 1-17 and 20 are currently pending in this application.
Allowable Subject Matter
	Claims 1-17 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 14 to define the vertical geometric orientations of the ice storage bin and the cold wall evaporator, in addition to defining the location of the cold wall evaporator relative to the sidewall of the bin and the interior wall, thereby overcoming the previous prior art rejections. Applicant has also incorporated into claim 15 the previously-indicated allowable subject matter of now-canceled claim 19. 
Applicant’s arguments, see page 12 of the Remarks, filed on December 15, 2021, with respect to the rejection of claims 1 and 14, have been fully considered and are persuasive. The Examiner agrees that Boarman at best discloses a substantially horizontal evaporator that is disposed below the ice storage bin, which is opposite of the claimed subject matter. Furthermore, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different orientations and locations for the evaporator) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. Therefore, a preponderance of evidence supports the allowability of the claims, and the prior art rejections are hereby withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).